Citation Nr: 9913621	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the surviving 
spouse of the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to August 
1986.  The veteran died on September [redacted], 1990.  The 
appellant is seeking recognition as the surviving spouse of 
the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 letter decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found the appellant's claim 
of entitlement to recognition as the surviving spouse of the 
veteran remained denied.


FINDING OF FACT

1.  The March 18, 1993, RO letter decision which denied 
entitlement to recognition as the surviving spouse of the 
veteran is final.

2.  The evidence submitted subsequent to the March 18, 1993, 
final RO letter decision does not bear directly and 
substantially upon the specific matter under consideration, 
is in some part cumulative and redundant, and by itself and 
in connection with the evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the appellant's claim of entitlement to 
recognition as the surviving spouse of the veteran.

3.  The appellant was married to [redacted] from April 1977 to 
November 1992.


CONCLUSION OF LAW

1.  The March 18, 1993, RO letter decision which denied 
entitlement to recognition as the surviving spouse of the 
veteran is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1998).

2.  The evidence received subsequent to the March 18, 1993, 
RO letter decision is not new and material and does not serve 
to reopen the appellant's claim of entitlement to recognition 
as the surviving spouse of the veteran.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, in essence, contends that new and material 
evidence has been submitted and that her claim of entitlement 
to recognition as the surviving spouse of the veteran should 
be granted.  After a review of the record, the Board finds 
that the appellant's contentions are not supported by the 
evidence, and her claim is denied.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1998).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  When determining whether the veteran 
has submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Manio v. Derwinski, 1 Vet.App. 140 (1991), in which 
the United States Court of Veterans Appeals held that a two-
step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim must then be 
reviewed on the basis of all of the evidence, both old and 
new.

The Board notes that the appellant did not perfect an appeal 
of the March 18, 1993, RO letter decision denial of her claim 
of entitlement to recognition as the surviving spouse of the 
veteran.  That rating decision is therefore final.  
38 U.S.C.A. § 7105 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet.App. 273 (1996), the 
Board will consider whether new and material evidence has 
been submitted to reopen the appellant's claim of entitlement 
to recognition as the surviving spouse of the veteran 
subsequent to the March 18, 1993, letter decision.

The pertinent regulations provide that "spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. 
§ 3.50(a) (1998). "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(1998).  "Surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and:  (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) Except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50 (1998).

Remarriage of a surviving spouse shall not bar the furnishing 
of benefits to such surviving spouse if the marriage was 
void, or has been annulled by a court having basic authority 
to render annulment decrees, unless it is determined by VA 
that the annulment was obtained through fraud by either party 
or by collusion.  On or after January 1, 1971, remarriage of 
a surviving spouse terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced prior to November 
1, 1990, by an individual who, but for the remarriage, would 
be considered the surviving spouse, shall not bar the 
furnishing of benefits to such surviving spouse provided that 
the marriage has been terminated by death, or has been 
dissolved by a court with basic authority to render divorce 
decrees unless VA determines that the divorce was secured 
through fraud by the surviving spouse or by collusion.  On or 
after January 1, 1971, the fact that a surviving spouse has 
lived with another person and has held himself or herself out 
openly to the public as the spouse of such other person shall 
not bar the furnishing of benefits to him or her after he or 
she terminates the relationship, if the relationship 
terminated prior to November 1, 1990.  On or after January 1, 
1971, the fact that benefits to a surviving spouse may 
previously have been barred because his or her conduct or a 
relationship into which he or she had entered had raised an 
inference or presumption that he or she had remarried or had 
been determined to be open and notorious adulterous 
cohabitation, or similar conduct, shall not bar the 
furnishing of benefits to such surviving spouse after he or 
she terminates the conduct or relationship, if the 
relationship terminated prior to November 1, 1990.  38 C.F.R. 
§ 3.55 (1998).

Therefore, in order to produce evidence which bears directly 
and substantially upon her claims such that it must be 
considered to fairly decide the merits of those claims, the 
appellant must produce evidence, which in conjunction with 
the evidence already of record, shows that she was not living 
with a person of the opposite sex or holding herself out 
openly to the public as the spouse of such other person, 
prior to November 1, 1990, or that the relationship with a 
member of the opposite sex to whom she had previously held 
herself out openly to the public as spouse had terminated 
prior to November 1, 1990.  The appellant must also show that 
her marriage to [redacted] was void, annulled, or terminated 
prior to November 1, 1990.  The Board finds that there is no 
new evidence of record which shows that the appellant met 
those criteria.

The evidence of record shows that the appellant and the 
veteran were married on December 19, 1969.  The Superior 
Court of Sonoma County California issued a final judgment of 
dissolution of marriage entered on March 22, 1977.  
Subsequently, the appellant married another person of the 
opposite sex, [redacted], on April 2, 1977.  That marriage was 
dissolved by the Superior Court of California on November 13, 
1992.

The appellant has challenged the March 1977 order of 
dissolution on the basis that it was deficient pursuant to 
the Soldiers and Sailors Relief Act.  Thus, she asserts that 
she remained married to the veteran, despite her remarriage 
to [redacted] from April 1977 to November 1992.

The evidence received subsequent to the March 18, 1993, 
decision consists of a March 1993 letter; a December 1996 
statement in support of claim with attached letter from the 
Social Security Administration; a December 10, 1976, default 
proceeding from the Superior Court for the State of 
California; a February 1991 attorney's letter, an October 
1997 appeal to the Board, and the transcript of a December 
1997 personal hearing.

In her March 1993 letter, the appellant asserts that 
requiring a spouse to live with a veteran continuously from 
the date of the marriage to the date of his death is 
"totally unreal," and she asserts that this would 
disqualify many military spouses.

In her December 1996 statement in support of claim, the 
appellant stated that her divorce from the veteran was 
invalid.  She further stated that she was drawing Social 
Security benefits because of her marriage to the veteran.  
She attached a letter showing she was receiving benefits from 
the Social Security Administration as a disabled widow.

December 10, 1976, default proceeding from the Superior Court 
for the State of California shows that an interlocutory 
judgment was granted to dissolve the marriage of the veteran 
and the appellant.

The February 1991 attorney's letter requests information from 
another attorney regarding the dissolution of the marriage of 
the appellant and [redacted] for use in negotations with the 
opposition in a probate case.

In her October 1997 appeal to the Board, the appellant stated 
that she disagreed with the inference that she lived with 
[redacted] as his wife.  She stated that in May 1990, she was 
told that she did not have to obtain a divorce to leave 
[redacted], and thus left.  She stated that she was told that if 
she did not have a marriage, she did not need a divorce.

At her December 1997 personal hearing the appellant stated 
that the veteran was always her number one husband, and that 
she considered herself a widow.  She repeated her statements 
regarding the invalidity of the divorce.

While the evidence submitted subsequent to the March 18, 
1993, is in part new, in that it has not been previously 
before the Board, it is not material because it does not bear 
directly and substantially on the specific matter of the 
veteran's claim, as it does not provide evidence that the 
appellant was not living with a person of the opposite sex 
and holding herself out openly to the public as the spouse of 
such other person, prior to November 1, 1990.  The new 
evidence also does not show that the appellant's marriage to 
[redacted] was either void or annulled, or terminated prior to 
November 1, 1990.  Further, the evidence does not show that 
the appellant lived with the veteran continuously from the 
date of marriage to the date of the veteran's death.  Such 
showings would be required in order for the evidence to bear 
directly and substantially upon the appellant's claim such 
that the evidence would be so significant that it must be 
considered to fairly decide the merits of the her claim.

The Board notes that the appellant has submitted a November 
1992 judgment from the Superior Court of California which 
entered a judgment of dissolution of her marriage to [redacted].  
That judgment, issued on a pre-printed form, contained an 
area where a judgment of nullity could be entered.  However, 
the judgment entered was one of dissolution, not of nullity, 
therefore, the Board may only infer that the marriage was not 
found to be void by the Superior Court of California, but was 
rather, a valid marriage which was dissolved.  The appellant 
has not provided any evidence to show that her marriage to 
[redacted] was found to be void by reason of any defect in the 
dissolution of her marriage to the veteran.

The appellant, in her claims statements and at her personal 
hearing, contends that she meets the criteria to be the 
surviving spouse of the veteran.  However, while she has 
provided evidence which shows that Social Security may 
consider her to be the surviving spouse of the veteran, the 
Board notes that she must also meet the criteria found in VA 
regulations in order to be considered the surviving spouse 
for VA purposes.  The VA regulations appear to be 
substantially different from those considered in determining 
whether she is the surviving spouse of the veteran for other 
purposes.

The appellant has claimed that her marriage to [redacted] was 
void, but simply has not submitted evidence which shows that 
she had stopped living with a person of the opposite sex and 
holding herself out openly to the public of the spouse of 
that person prior to November 1, 1990.  She merely states 
that she had stopped living with him, which is repetitive of 
statements previously considered.  She also has not provided 
ample evidence to show that her marriage to [redacted] was void, 
annulled, or terminated prior to November 1, 1990, or that 
she lived with the veteran continuously from the date of the 
marriage to the date of his death.  Therefore, her claims 
statements are not material as they do not bear directly and 
substantially upon her claim such that they must be 
considered in order to fairly decide the merits of the claim.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the appellant's claim of 
entitlement to recognition as the surviving spouse of the 
veteran and that claim is not reopened.







	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to recognition as the surviving spouse 
of the veteran, and the benefits sought on appeal with regard 
to that disability remain denied.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

